Title: Thomas Jefferson to John Adams, 11 Jul. 1786
From: Jefferson, Thomas
To: Adams, John


          
            
              Dear Sir
            
            

              Paris

               July 11. 1786.
            
          

          Our instructions relative to the Barbary states having required us
            to proceed by way of negotiation to obtain their peace, it became our duty to do this to
            the best of our power. whatever might be our private opinions, they were to be
            suppressed, and the line marked out to us, was to be followed. it has been so honestly,
            & zealously. it was therefore never material for us to consult together on the
            best plan of conduct towards these states. I acknolege I very early thought it would be
            best to effect a peace thro’ the medium of war. Tho’ it is a question with which we have
            nothing to do, yet as you propose some discussion of it I shall trouble you with my
            reasons. of the 4. positions laid down in your letter of the 3d. instant, I agree to the three first, which are in substance that the good
            offices of our friends cannot procure us a peace without paying it’s price, that they
            cannot materially lessen that price, & that paying it, we can have the peace in
            spight of the intrigues of our enemies. as to the 4th. that
            the longer the negotiation is delayed the larger will be the demand, this will depend on
            the intermediate captures: if they are many & rich the price may be raised; if
            few & poor it will be lessened. however if it is decided that we shall buy a
            peace, I know no reason for delaying the operation, but should rather think it ought to
            be hastened. but I should prefer the obtaining it by war. 1. justice is in favor of this
            opinion. 2. honor favors it. 3. it will procure us respect in Europe, and respect is a
            safe-guard to interest. 4. it will arm the federal head with the safest of all the
            instruments of coercion over their delinquent members, & prevent them
            from using what would be less safe. I think that so far you go with me. but in the next
              steps we shall differ. 5. I think it least expensive. 6. equally effectual.
            I ask a fleet of 150. guns, the one half of which shall be in constant cruise. this
            fleet built, manned & victualled for 6. months will cost 450,000£ sterling. it’s
            annual expence is 300£ sterl. a gun, including every thing: this will be 45,000£ sterl.
            a year. I take British experience for the basis of my calculations, tho’ we know, from
            our own experience, that we can do, in this way for pounds lawful, what costs them
            pounds sterling. were we to charge all this to the Algerine war it would amount to
            little more than we must pay if we buy peace. but as it is proper & necessary
            that we should establish a small marine force (even were we to buy a peace from the
            Algerines,) and as that force laid up in our dockyards would cost us half as much
            annually as if kept in order for service, we have a right to say that only 22,500£
            sterl. per ann. should be charged to the Algerine war. 6. it will be as effectuel. to
            all the mismanagements of Spain & Portugal urged to shew that war against those
            people is ineffectuel, I urge a single fact to prove the contrary where there is any
            management. about 40. year ago, the Algerines having broke their treaty with France,
            this court sent Monsr. de Massac with one large &
            two small frigates, he blockaded the harbour of Algiers three months, & they
            subscribed to the terms he dictated. if it be admitted however that war, on the fairest
            prospects, is still exposed to incertainties, I weigh against this the greater
            incertainty of the duration of a peace bought with money, from such a nation
            people, from a Day 80. years old, & by a nation who, on the
            hypothesis of buying peace, is to have no power on the sea to enforce an observance of
            it.
          So far I have gone on the supposition that the whole weight of this
            war would rest on us. but 1. Naples will join us. the character of their naval minister
            (Acton) his known sentiments with respect to the peace Spain is officiously trying to
            make for them, & his dispositions against the Algerines give the greatest reason
            to believe it. 2. every principle of reason tells us Portugal will join us. I state this
            as taking for granted, what all seem to believe, that they will not be at peace with
            Algiers. I suppose then that a Convention might be formed between Portugal, Naples
            & the U.S. by which the burthen of the war might be quotaed on them according to
            their respective wealth, and the term of it should be when Algiers should subscribe to a
            peace with all three on equal terms. this might be left open for other nations to accede
            to, and many, if not most of the powers of Europe (except France, England, Holland
            & Spain if her peace be made) would sooner or later enter into the confederacy,
            for the sake of having their peace with the Pyratical states guarantied by the whole. I
            suppose that in this case our proportion of force would not be the half of what I first
            calculated on.
          These are the reasons which have influenced my judgment on this
            question. I give them to you to shew you that I am imposed on by a semblance of reason
            at least, & not with an expectation of their changing your opinion. you have
            viewed the subject, I am sure in all it’s bearings. you have weighed both questions with
            all their circumstances. you make the result different from what I do. the same facts
            impress us differently. this is enough to make me suspect an error in my process of
            reasoning tho’ I am not able to detect it. it is of no consequence; as I have nothing to
            say in the decision, and am ready to proceed heartily on any other plan which may be
            adopted, if my agency should be thought useful. with respect to the dispositions of the
            states I am utterly uninformed. I cannot help thinking however that on a view of all
            circumstances, they might be united in either of the plans.
          Having written this on the receipt of your letter, without knowing
            of any opportunity of sending it, I know not when it will go: I add nothing therefore on
            any other subject but assurances of the sincere esteem and respect with which I am Dear
            Sir your friend & servant.
          
            
              Th: Jefferson
            
          
        